 


114 HR 1766 IH: Right to Lend Act of 2015
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1766 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2015 
Mr. Pittenger introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Equal Credit Opportunity Act to repeal a small business loan data collection requirement. 
 
 
1.Short titleThis Act may be cited as the Right to Lend Act of 2015.  2.Small business loan data collection requirement (a)RepealSection 704B of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2) is repealed. 
(b)Conforming amendmentsSection 701(b) of the Equal Credit Opportunity Act (15 U.S.C. 1691(b)) is amended— (1)in paragraph (3), by inserting or at the end; 
(2)in paragraph (4), by striking ; or and inserting a period; and (3)by striking paragraph (5). 
(c)Clerical amendmentThe table of sections for title VII of the Consumer Credit Protection Act is amended by striking the item relating to section 704B.  